Filed 10/22/20 P. v. Olivares CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077125

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. JCF002874)

GUADALUPE OLIVARES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
Christopher J. Plourd, Judge. Affirmed.
         Kenneth J. Vandevelde, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Guadalupe Olivares entered into a plea agreement under the terms of
which she pleaded no contest to transportation of a controlled substance for
sale (Health and Saf. Code, § 11379, subd. (a)). The parties agreed to a four-
year term with a split sentence of two years in custody and two years in
community supervision. The remaining charges and allegations were
dismissed. Olivares was sentenced in accordance with the plea agreement.
One of the conditions of supervision was to attend Narcotics Anonymous.
Olivares objected to the condition because Narcotics Anonymous is religion
based. The condition was imposed, but later removed.
      The court made a finding of ability to pay and imposed various fines,
fees, and assessments.
      Olivares filed a timely notice of appeal but did not obtain a certificate of
probable cause.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Olivares the opportunity
to file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      According to the change of plea, Olivares transported
methamphetamine into California for purpose of sale.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues that were
considered in evaluating the potential merits of this appeal:
      1. Whether the sentence imposed was consistent with the plea
agreement;
      2. Whether Olivares’s custody credits were properly calculated; and
      3. Whether the fines, fees, and assessments were authorized.




                                        2
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Olivares on this appeal.
                               DISPOSITION
     The judgment is affirmed.




                                                              HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




HALLER, J.




                                     3